DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (Pub. No.: US 20200100295 A1) in view of Hole (Pub. No.: US 20130039190 A1), hereafter respectively referred to as Pao and Hole.  
	In regard to Claim 1, Pao teaches A method comprising: receiving, by a wireless device (UE 200, Para. 104, FIGS. 2-3), at least one first message (SSB burst 30, Para. 104, FIG. 3), wherein the at least one first message indicates: a sensing window (SSB burst 30 is defined to be associated with time slot 32 which is the last time slot among multiple time slots (e.g., time slots 31 and 32), Para. 106, FIG. 3) comprising a first slot resource (time slot 32, Para. 106, FIG. 3).  
Pao teaches a selection window (time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3).  
Pao teaches a plurality of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3.  Offset #3, Para. 109, FIG. 3).  
Pao teaches determining, based on at least one second slot resource (resource location of the RACH burst #2, Para. 108, FIG. 3), at least one candidate resource of the selection window (“offset #2=4” may indicate that the time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3).  
Pao teaches, wherein: the first slot resource is not being monitored by the wireless device (the UE 200 may perform an LBT procedure for the RACH burst #1 associated with the SSB burst 30 even if the SSB burst 30 is not received by the UE 200 (e.g., due to an LBT failure), Para. 111, FIG. 3).  
Pao teaches the at least one second slot resource (resource location of the RACH burst #2, Para. 108, FIG. 3) is offset, from the first slot resource (time slot 32, Para. 106, FIG. 3), by at least one reservation period (UE 200 may obtain an offset #2 associated with the resource location of the RACH burst #2, Para. 108, FIG. 3) of the plurality of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3.  Offset #3, Para. 109, FIG. 3).  
Pao teaches sending, via a resource of the at least one candidate resource, at least one second message (resource location of the RACH burst #2 which is associated with time slot 34, Para. 108, FIG. 3).  
Pao, although providing an implicit teaching, fails to explicitly teach the first slot resource is not being monitored by the wireless device.  
Hole teaches the first slot resource is not being monitored by the wireless device (MS 10 switches to only monitor timeslot 0 on carrier C2, leaving timeslots 1-4 on carrier C2 unmonitored, Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hole with the teachings of Pao since Hole provides a technique for controlling the slots which a device monitors, which can be introduced into the system of Pao to permit a device to not monitor certain slots to control the wireless activities of the device.  


In regard to Claim 17, Pao teaches A method comprising: receiving, by a wireless device (UE 200, Para. 104, FIGS. 2-3), at least one first message (SSB burst 30, Para. 104, FIG. 3), wherein the at least one first message indicates: a sensing window (SSB burst 30 is defined to be associated with time slot 32 which is the last time slot among multiple time slots (e.g., time slots 31 and 32), Para. 106, FIG. 3) comprising a slot resource (time slot 32, Para. 106, FIG. 3).  
Pao teaches a selection window (time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3).  
Pao teaches a plurality of reservation periods comprising a first subset of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3) and comprising a second subset of reservation periods (Offset #3, Para. 109, FIG. 3).  
Pao teaches determining, based on the slot resource (resource location of the RACH burst #2 which is associated with time slot 34, Para. 108, FIG. 3) and based on at least one reservation period (UE 200 may obtain an offset #2, Para. 108, FIG. 3) of the first subset of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3), a candidate resource set in the selection window (“offset #2=4” may indicate that the time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3), wherein at least one resource is excluded (resource location of the RACH burst #3, Para. 109, FIG. 3), from the candidate resource set (“offset #2=4” may indicate that the time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3), based on the second subset of reservation periods (Offset #3, Para. 109, FIG. 3).  
Pao teaches sending, via a resource of the candidate resource set, at least one second message (resource location of the RACH burst #2 which is associated with time slot 34, Para. 108, FIG. 3).  
Pao, although providing an implicit teaching, fails to explicitly teach at least one resource is excluded, from the candidate resource set.  
Hole teaches at least one resource is excluded, from the candidate resource set (MS 10 switches to only monitor timeslot 0 on carrier C2, leaving timeslots 1-4 on carrier C2 unmonitored, Para. 40, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hole with the teachings of Pao since Hole provides a technique for controlling the slots which a device utilizes, which can be introduced into the system of Pao to permit a device to avoid certain slots to control the wireless activities of the device.  


Claim(s) 2, 4-6, 9-10, 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Hole, and further in view of He et al. (Pub. No.: US 20200037343 A1), hereafter referred to as He.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Pao in view of Hole teaches at least one reservation period.  
Pao fails to teach selecting the at least one reservation period from a first subset of the plurality of reservation periods, wherein the plurality of reservation periods comprises the first subset of the plurality of reservation periods and a second subset of the plurality of reservation periods as two disjoint subsets of the plurality of reservation periods.  
He teaches selecting the at least one reservation period from a first subset of the plurality of reservation periods, wherein the plurality of reservation periods comprises the first subset of the plurality of reservation periods and a second subset of the plurality of reservation periods as two disjoint subsets of the plurality of reservation periods (PSCCH resource m in slot k is associated with the feedback channel resource n in slot k+2 with a slot offset koffset of 2 relative to PSCCH resource m in slot k. PSCCH resource m+1 in slot k+K−2 is associated with the feedback channel resource n+1 in slot k+K with a slot offset koffset of 2 relative to PSCCH resource m+1 in slot k+K−2.  Para. 433, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for multiple offsets across different time resources, which can be introduced into the system of Pao in view of Hole to ensure resources spaced at different and distant time resources are proper assigned based on the requirements of data transmissions.  

In regard to Claim 4, as presented in the rejection of Claim 1, Pao in view of Hole teaches the selection window.  
Pao fails to teach the selection window comprises the at least one second slot resource for a sidelink communication from the wireless device to another wireless device.  
	He teaches the selection window comprises the at least one second slot resource for a sidelink communication from the wireless device to another wireless device (a sidelink (SL) may convey signals from UEs to other UEs, Para. 13.  Where nCHRBstart and noffset are the starting RB index of the PSCCH+PSSCH resource pool and the offset in number of RBs relative to the starting RB index of the PSCCH+PSSCH resource pool, Para. 431, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for arranging sidelink resources among UEs, which can be introduced into the system of Pao in view of Hole to ensure proper coordination among UEs in sensing and selecting resources for transmissions that reduces interference between communication among UEs.  

In regard to Claim 5, as presented in the rejection of Claim 1, Pao in view of Hole teaches at least one first message.  
Pao fails to teach the at least one first message is associated with sidelink resource selection and comprises an indication for determining the at least one reservation period from the plurality of reservation periods.  
He teaches the at least one first message is associated with sidelink resource selection and comprises an indication for determining the at least one reservation period from the plurality of reservation periods (PSCCH resource m in slot k is associated with the feedback channel resource n in slot k+2 with a slot offset koffset of 2 relative to PSCCH resource m in slot k, Para. 433, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Hole to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  

In regard to Claim 6, as presented in the rejection of Claim 1, Pao in view of Hole teaches at least one first message.  
Pao fails to teach the at least one first message further indicates a sidelink communication resource pool comprising: the first slot resource; and the at least one second slot resource.  
He teaches the at least one first message further indicates a sidelink communication resource pool comprising: the first slot resource; and the at least one second slot resource (PSCCH resource m in slot k is associated with the feedback channel resource n in slot k+2 with a slot offset koffset of 2 relative to PSCCH resource m in slot k. PSCCH resource m+1 in slot k+K−2 is associated with the feedback channel resource n+1 in slot k+K.  Para. 433, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Hole to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  

In regard to Claim 9, as presented in the rejection of Claim 1, Pao in view of Hole teaches the first slot resource.  
Pao fails to teach sending, via the first slot resource, at least one packet; and skipping, during a time period comprising the first slot resource, monitoring of a sidelink channel.  
He teaches sending, via the first slot resource, at least one packet; and skipping, during a time period comprising the first slot resource, monitoring of a sidelink channel (FIG. 8 shows the scheduled six consecutive slot/mini-slot resources for a UE, Para. 150.  When there is a conflict in the indicated consecutive slot/mini-slot resources for the UE with resources reserved by other UEs, the gNB may signal to the UE whether the overlapped resources reserved by other UEs are preempted or skipped, Para. 151, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Hole to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  

In regard to Claim 10, as presented in the rejection of Claim 1, Pao in view of Hole teaches the plurality of reservation periods.  
Pao fails to teach the plurality of reservation periods corresponds to a plurality of sidelink resource reservation periods.  
He teaches the plurality of reservation periods corresponds to a plurality of sidelink resource reservation periods (PSCCH resource m in slot k is associated with the feedback channel resource n in slot k+2 with a slot offset koffset of 2 relative to PSCCH resource m in slot k. PSCCH resource m+1 in slot k+K−2 is associated with the feedback channel resource n+1 in slot k+K.  Para. 433, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Hole to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  

In regard to Claim 18, as presented in the rejection of Claim 17, Pao in view of Hole teaches the slot resource.  
Pao fails to teach sending, via the slot resource within the sensing window, at least one third message; and skipping, during a time period within the sensing window, monitoring associated with the slot resource.  
He teaches sending, via the slot resource within the sensing window, at least one third message; and skipping, during a time period within the sensing window, monitoring associated with the slot resource (FIG. 8 shows the scheduled six consecutive slot/mini-slot resources for a UE, Para. 150.  When there is a conflict in the indicated consecutive slot/mini-slot resources for the UE with resources reserved by other UEs, the gNB may signal to the UE whether the overlapped resources reserved by other UEs are preempted or skipped, Para. 151, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Hole since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Hole to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  


Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Hole, and further in view of Hur et al. (Pub. No.: US 20210331701 A1), hereafter referred to as Hur.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Pao in view of Hole teaches at least one candidate resource.  
Pao in fails to teach the determining the at least one candidate resource comprises: determining an initial candidate resource set comprising: the at least one second slot resource; and at least one third slot resource that is offset, from the first slot resource, by at least one second reservation period of the plurality of reservation periods; and determining, based on an exclusion of the at least one third slot resource from the initial candidate resource set, a reduced candidate resource set comprising the at least one candidate resource.
	Hur teaches the determining the at least one candidate resource comprises: determining an initial candidate resource set comprising: the at least one second slot resource; and at least one third slot resource that is offset, from the first slot resource, by at least one second reservation period of the plurality of reservation periods; and determining, based on an exclusion of the at least one third slot resource from the initial candidate resource set, a reduced candidate resource set comprising the at least one candidate resource (From the selection window, the UE may select at least Y subframes as candidate resources, Para. 627, FIG. 47.  The UE senses subframes #N-1000, #N-700, #N-500, #N-300, #N-100 to estimate/determine whether a subframe #N is being used by another V2X UE, and finally select the subframe #N according to a result, Para. 632, FIG. 47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur with the teachings of Pao in view of Hole since Hur provides a technique for selecting resources based on multiple spaced resources sensed, which can be introduced into the system of Pao in view of Hole to permit an optimal resource is selected based on different sensing resources spaced across different time resources.  

In regard to Claim 19, as presented in the rejection of Claim 17, Pao in view of Hole teaches at least one candidate resource.  
Pao in fails to teach the determining the candidate resource set comprises: determining, based on the slot resource and at least one second reservation period of the second subset of reservation periods, a plurality of candidate slot resources; and determining, based on an exclusion of the plurality of candidate slot resources, the candidate resource set.  
Hur teaches the determining the candidate resource set comprises: determining, based on the slot resource and at least one second reservation period of the second subset of reservation periods, a plurality of candidate slot resources; and determining, based on an exclusion of the plurality of candidate slot resources, the candidate resource set (From the selection window, the UE may select at least Y subframes as candidate resources, Para. 627, FIG. 47.  The UE senses subframes #N-1000, #N-700, #N-500, #N-300, #N-100 to estimate/determine whether a subframe #N is being used by another V2X UE, and finally select the subframe #N according to a result, Para. 632, FIG. 47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hur with the teachings of Pao in view of Hole since Hur provides a technique for selecting resources based on multiple spaced resources sensed, which can be introduced into the system of Pao in view of Hole to permit an optimal resource is selected based on different sensing resources spaced across different time resources.  


Claim(s) 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Hole, and further in view of Freda et al. (Pub. No.: US 20210410129 A1), hereafter referred to as Freda.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Pao in view of Hole teaches the plurality of reservation periods.  
Pao fails to teach determining, from the plurality of reservation periods, a subset of the plurality of reservation periods.  
Freda teaches determining, from the plurality of reservation periods, a subset of the plurality of reservation periods (a condition that a percentage of the time periods where resource selection would have failed is determined to be below a threshold percentage, Para. 3.  Avoiding selection of a carrier if the number of links/bearers on that carrier or the amount of usable resources on that carrier for links/bearers is above a threshold; and/or scaling or changing certain resource selection parameters based on the presence/number of links or amount of usable resources, Para. 254).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Hole since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Hole to ensure only certain resources of available resources are utilized that promote reliable wireless communications.  

In regard to Claim 8, as presented in the rejection of Claim 1, Pao in view of Hole teaches the plurality of reservation periods.  
Pao fails to teach the determining the subset of the plurality of reservation periods is based on at least one of: a probability of excluding at least one reservation period; a probability of selecting at least one reservation period; a priority associated with at least one reservation period; a period length of at least one reservation period; or a measurement of a channel busy ratio.  
Freda teaches the determining the subset of the plurality of reservation periods is based on at least one of: a probability of excluding at least one reservation period; a probability of selecting at least one reservation period; a priority associated with at least one reservation period; a period length of at least one reservation period; or a measurement of a channel busy ratio (parameters may include a probability of keeping (e.g., renewing a reservation of) resources at each reservation period, Para. 254).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Hole since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Hole to ensure only certain resources of available resources are utilized that promote reliable wireless communications.  

In regard to Claim 20, as presented in the rejection of Claim 17, Pao in view of Hole teaches the plurality of reservation periods.  
Pao fails to teach the plurality of reservation periods comprise a plurality of resource reservation periods; at least one candidate slot resource is offset, from the slot resource, based on the at least one reservation period of the first subset of reservation periods; and the candidate resource set comprises the at least one candidate slot resource.  
Freda teaches the plurality of reservation periods comprise a plurality of resource reservation periods; at least one candidate slot resource is offset, from the slot resource, based on the at least one reservation period of the first subset of reservation periods; and the candidate resource set comprises the at least one candidate slot resource (a condition that a percentage of the time periods where resource selection would have failed is determined to be below a threshold percentage, Para. 3.  Avoiding selection of a carrier if the number of links/bearers on that carrier or the amount of usable resources on that carrier for links/bearers is above a threshold; and/or scaling or changing certain resource selection parameters based on the presence/number of links or amount of usable resources, Para. 254.  Parameters may include a probability of keeping (e.g., renewing a reservation of) resources at each reservation period, Para. 254).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Hole since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Hole to ensure only certain resources of available resources are utilized that promote reliable wireless communications.  


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al. (Pub. No.: US 20200100295 A1) in view of Cai (Pub. No.: US 20070147310 A1), hereafter respectively referred to as Pao and Cai.  
	In regard to Claim 11, Pao teaches A method comprising: receiving, by a wireless device (UE 200, Para. 104, FIGS. 2-3), at least one first message (SSB burst 30, Para. 104, FIG. 3), wherein the at least one first message indicates: a sensing window (SSB burst 30 is defined to be associated with time slot 32 which is the last time slot among multiple time slots (e.g., time slots 31 and 32), Para. 106, FIG. 3).  
Pao teaches a selection window (time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3).  
Pao teaches a plurality of reservation periods comprising a first subset of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3) and comprising a second subset of reservation periods (Offset #3, Para. 109, FIG. 3).  
Pao teaches sending, via a slot resource, at least one second message (RACH burst #1 may be defined as the start of the time slot 33 carrying the RACH burst #1 (i.e., location 330), Para. 107, FIG. 3).  
Pao teaches determining a candidate resource in the selection window (“offset #2=4” may indicate that the time interval between the location 320 (i.e., reference resource location) and the location 360 (i.e., resource location of the RACH burst #2 which is associated with time slot 34) is four time slots, Para. 108, FIG. 3) based on: the slot resource (resource location of the RACH burst #2 which is associated with time slot 34, Para. 108, FIG. 3).  
Pao teaches at least one reservation period (UE 200 may obtain an offset #2, Para. 108, FIG. 3) of the first subset of reservation periods (offset #1, Para. 104, FIG. 3.  Offset #2, Para. 108, FIG. 3).  
Pao teaches sending, via the candidate resource, at least one third message (resource location of the RACH burst #2 which is associated with time slot 34, Para. 108, FIG. 3).  
Pao fails to teach sending, via a slot resource within the sensing window.  
Cai teaches sending, via a slot resource within the sensing window, one message (referring to FIG. 4, a graph illustrates an AICH and a RACH with multiple access slots 15 providing for UE 12 a resource sensing period to determine an available RACH resource, Para. 27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cai with the teachings of Pao since Cai provides a technique for conducing RACH communications within a sensing period, which can be introduced into the system of Pao to permit transmissions within resources specifically allocated for the utilization of certain messages.  


Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Cai, and further in view of He et al. (Pub. No.: US 20200037343 A1), hereafter referred to as He.  
In regard to Claim 12, as presented in the rejection of Claim 11, Pao in view of Caiteaches the slot resource.  
Pao fails to teach skipping, during a time period comprising the slot resource, monitoring of a sidelink channel.  
He teaches skipping, during a time period comprising the slot resource, monitoring of a sidelink channel (FIG. 8 shows the scheduled six consecutive slot/mini-slot resources for a UE, Para. 150.  When there is a conflict in the indicated consecutive slot/mini-slot resources for the UE with resources reserved by other UEs, the gNB may signal to the UE whether the overlapped resources reserved by other UEs are preempted or skipped, Para. 151, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Cai since He provides a technique for determine a specific resource with respect to a control channel, which can be introduced into the system of Pao in view of Cai to ensure that a proper resource among multiple available resources with respect assignments is utilized in conjunction with the specific control channel.  

In regard to Claim 13, as presented in the rejection of Claim 11, Pao in view of Cai teaches the method.  
Pao fails to teach the sidelink channel comprises at least one of: a physical sidelink control channel (PSCCH); or a physical sidelink shared channel (PSSCH).
He teaches the sidelink channel comprises at least one of: a physical sidelink control channel (PSCCH); or a physical sidelink shared channel (PSSCH) (a sidelink (SL) may convey signals from UEs to other UEs, Para. 13.  Where nCHRBstart and noffset are the starting RB index of the PSCCH+PSSCH resource pool and the offset in number of RBs relative to the starting RB index of the PSCCH+PSSCH resource pool, Para. 431, FIG. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with the teachings of Pao in view of Cai since He provides a technique for arranging sidelink resources among UEs, which can be introduced into the system of Pao in view of Cai to ensure proper coordination among UEs in sensing and selecting resources for transmissions that reduces interference between communication among UEs.  


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Cai, and further in view of Freda et al. (Pub. No.: US 20210410129 A1), hereafter referred to as Freda.  
In regard to Claim 14, as presented in the rejection of Claim 11, Pao in view of Cai teaches the determining the candidate resource.  
Pao fails to teach determining the candidate resource comprises: determining, based on the slot resource and the second subset of reservation periods, a plurality of candidate slot resources of a first candidate resource set; determining, from the first candidate resource set, a second candidate resource set by excluding the plurality of candidate slot resources; and determining, from the second candidate resource set, the candidate resource in the selection window.  
Freda teaches determining the candidate resource comprises: determining, based on the slot resource and the second subset of reservation periods, a plurality of candidate slot resources of a first candidate resource set; determining, from the first candidate resource set, a second candidate resource set by excluding the plurality of candidate slot resources; and determining, from the second candidate resource set, the candidate resource in the selection window (a condition that a percentage of the time periods where resource selection would have failed is determined to be below a threshold percentage, Para. 3.  Avoiding selection of a carrier if the number of links/bearers on that carrier or the amount of usable resources on that carrier for links/bearers is above a threshold; and/or scaling or changing certain resource selection parameters based on the presence/number of links or amount of usable resources, Para. 254.  Parameters may include a probability of keeping (e.g., renewing a reservation of) resources at each reservation period, Para. 254).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Cai since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Cai to ensure only certain resources of available resources are utilized that promote reliable wireless communications.  

In regard to Claim 15, as presented in the rejection of Claim 11, Pao in view of Cai teaches the method.  
Pao fails to teach each of the plurality of candidate slot resources is offset, from the slot resource, based on an associated reservation period of the second subset of reservation periods.  
Freda teaches each of the plurality of candidate slot resources is offset, from the slot resource, based on an associated reservation period of the second subset of reservation periods (a WTRU may transmit a different set of reference signals (e.g., different time/frequency resources, different sequence, different PHY layer properties) for each unicast and/or multicast link, Para. 320).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Cai since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Cai to ensure only certain resources of available resources are utilized that promote reliable wireless communications.

In regard to Claim 16, as presented in the rejection of Claim 11, Pao in view of Cai teaches the method.  
Pao fails to teach each of a plurality of candidate slot resources is offset, from the slot resource, based on an associated reservation period of the first subset of reservation periods, and wherein the plurality of candidate slot resources comprises the candidate resource.  
Freda teaches each of a plurality of candidate slot resources is offset, from the slot resource, based on an associated reservation period of the first subset of reservation periods, and wherein the plurality of candidate slot resources comprises the candidate resource (a WTRU may transmit a different set of reference signals (e.g., different time/frequency resources, different sequence, different PHY layer properties) for each unicast and/or multicast link, Para. 320).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freda with the teachings of Pao in view of Cai since Freda provides a technique for determining which available resources to select based on changing parameters, which can be introduced into the system of Pao in view of Cai to ensure only certain resources of available resources are utilized that promote reliable wireless communications.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hwang et al. (Pub. No.: US 20200280398 A1) teaches a sensing window comprising a first slot resource; a selection window; and a plurality of reservation periods (a specific UE may receive a PDCCH and a PDSCH from the gNB, and on the contrary and transmit a PUSCH or a PUCCH to the gNB, Para. 373, FIGS. 37 and 38.  A UE which has received a PDCCH including resource information and/or a transmission scheme for the SL transmission from a gNB, Para. 374, FIGS. 37 and 38).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-29-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477